DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 5/26/2021 Claims 1-3, 5-36 are currently pending. Claims 1-3, 5-25, and 34-36 have been withdrawn and claim 4 has been cancelled. Therefore, claims 26-33 are examined below. The earliest effective filing date of the present application is 5/5/2016.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 26-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. This judicial exception is not integrated into a practical application because a policy builder configured to create a group of policy instances from a group of policy templates from a group of payroll features comprising a group of rules for a group of policies, the group of policies different than the group of rules; and a payroll processor that: selects a policy instance from the group of policy instances to run a payroll for an organization; identifies a set of data for running the payroll, the set of data including data for an employee; and processes the set of data in a group of execution units using the policy instance, wherein: the group of execution units comprises instance-specific information for the policy instance to process the set of data based on the group of rules for a policy implemented with the policy instance; a policy engine that implements the group of rules for the group of policies comprises the group of execution units; the policy engine comprises a pay scale look-up execution unit, a convert to period value execution unit, and a pro-rata calculation execution unit; the group of execution units are selected and configured for the policy instance; and the policy engine runs the payroll do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer-readable storage medium,  a hardware processor, and a payroll processing system are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a hardware processor and a payroll processing system see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for computer-readable storage medium see MPEP §2106.05(d) (II) (iv) discussing storing and 
Claim 27 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 27 is not integrated into a practical application because wherein the instance-specific information comprises at least one of a parameter, a table, a database, a value, a formula, a policy data model, or a statutory rule do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 27 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 28 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 28 is not integrated into a practical application because wherein the policy instance is created by adding the instance-specific information to the group of policy templates do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 28 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 29 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 29 is not integrated into a practical application because wherein the group of execution units comprises program code in a device-specific language do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 29 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 30 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 30 is not integrated into a practical application because wherein wherein the group of execution units is configured to run on a first thread, and wherein the payroll processor processes additional data in a group of additional execution units running on a second thread to run the payroll for an additional employee do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 30 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 31 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 31 is not integrated into a practical application because wherein the policy is selected from one of a uniform policy, a regular pay policy, a union policy, a retirement savings policy, a pension policy, and an overtime policy do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 31 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 32 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 32 is not integrated into a practical application because wherein wherein the payroll processor selects the policy instance using at least one of an identification of the employee or a group to which the employee belongs.do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 32 recites the  additional element of a payroll processor, see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer, in separately or in combination do not add significantly more. 
Claim 33 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 33 is not integrated into a practical application because herein the organization is selected from one of a company, a partnership, a charity, an educational group, a social group, a team, a city, or a government agency do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 
Claims 27-33 are considered only to be a furtherance of the abstract idea. Therefore, claims 26-33 are rejected under 35 U.S.C. 101 as an abstract idea. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatenable over U.S. Pat. Pub. No. 2015/0228032 to Guenther (“Guenther”) in view of U.S. Pat. Pub. No. 2014/0358748 to Goyette et al. (“Goyette”) in further view of U.S. Pat. Pub. No. 2016/0078408 to Vo et al. (“Vo”).

7.	With regards to claim 26, Guenther discloses the claimed limitations of:
one or more hardware processors (See [0007] discussing the implementation of the payroll process using a processor.) ; and 
a computer-readable storage media including instructions, which when executed by the one or more hardware processors (See [0007] discussing the implementation of the payroll process using a processor and instruction on a medium, when executed run payroll.), implements:
a policy builder configured to creates a group of policy instances from a group of policy templates from a group of payroll features comprising a group of policy rules for a group of policies, (See e.g. [0136] “Such information (‘process period’) may either be determined based on some configurable rules or are manually maintained by the user of the client device 150a, 150b.” (emphasis added) and [0009] discussing the using of result parameters The examiner notes this is but one of many examples of rules generated for a payroll policy from Guenther. The examiner is interpreting the configurable rules as a group of policy instances. See further [0159] discussing different types of rules and rule groupings and [0054] discussing  the group of policies different than the group of rules; and (See [0054] discussing the classification of rule types i.e., instructions, rules, and business object. The examiner is interpreting the different names under BRI to be different from each other.); and 
a payroll processor (See [0007] discussing the implementation of the payroll process using a processor.) that:
identifies a set of data for running the payroll, the set of data including data for an employee (See [0149] discussing “In one embodiment, the payroll jurisdiction metadata for the region from the payroll calculation source and the company and employee data for the company from the company and employee data source is provided to a payroll engine where the company and employee data for the company is transformed into regional payroll data for the company for the region using the payroll jurisdiction metadata for the region.” The examiner is interpreting this as identifying data such as company data, employee data, and jurisdiction metadata.)
processes the set of data in a group of execution units using the policy instance (See [0007] discussing the implementation of the payroll process using a processor and instruction on a medium, when executed run payroll. See [0149] discussing the implementation by regions.), wherein:
…
the policy engine runs the payroll for the organization(See [0159] discussing the implementation of calculations to run a payroll process.).
Guenther is silent on the limitations of,
	a payroll processor that
the group of execution units comprises instance-specific information for the policy instance to process the set of  data based on the group of rules for a policy implemented with the policy instance; 
a policy engine that implements the group of rules for the group of policies comprises the group of execution units; and 
the group of execution units are selected and configured for the policy instance;
However, Goyette teaches at Fig. 10A, [0135], [0232]-[0234], Figs. 3A-B, Figs. 4A-B, [0161]-[0170], and [0058] that it would have been obvious to one of ordinary skill in the payroll art to include the ability to process the data in group execution units with policy instant rules (See e.g. 3A-B, 4A-B, and [0161] –[0170] discussing the processing of payroll in execution files, these execution files operate on user specific rules based on statute e.g., tax code. See Spec. [0058] discussing instant-specific information being in the form of a statutory rule. The examiner is interpreting execution files as group of execution units and tax code as a type of instant-specific statutory rules.), using a policy engine to implement the group of rules for the group of policies comprising the group of execution units (See Fig. 10A showing rule based e.g., tax code, payment system using selected rules for payroll process. See e.g., [0232]-[0234] discussing the running of sub-rules for specific region of payroll employees. See further Fig. 10A and [0135] “a process for providing a content based payroll compliance system implemented by one or more processors associated with one or more computing systems.” The examiner is interpreting the tax code as a policy instance out of the group of policy instances including taxable pay, other pay, non-taxable pay, etc; the group of policies as the regions, and the policy engine as a content based payroll compliance system.), and selecting and configuring the group of execution units for policy instance (See Fig. 10A showing rule based e.g., tax code, payment system using selected rules for payroll process. See e.g., [0232]-[0234] discussing the running of sub-rules for specific region of payroll employees. The examiner is interpreting the tax code as a policy instance out of the group of policy instances including taxable pay, other pay, non-taxable pay, etc.). 
Therefore, it would have been obvious for one of ordinary skill in the payroll art before the effective filing date of the claimed invention to have modified the teachings of Guenther to include ability to process the data in group execution units with policy instant rules, using a policy engine to implement the group of rules for the group of policies comprising the group of execution units, and selecting and configuring the group of execution units for policy instance ,as disclosed by Goyette. One of ordinary skill in the art would have been motivated to make this modification in order to provide optimized efficient for multiple groups of payroll participants (Goyette [0001]-[0007]).  

the policy engine comprises a pay scale look-up execution unit, a convert to period value execution unit, and a pro-rata calculation execution unit; 
However, Vo teaches at [0061] and [104]-[0105] that it would have been obvious to one of ordinary skill in the payroll art to include a pay scale look-up execution unit (See [0105] discussing the system using a look up table on employee’s pay rate.), a convert to period value execution unit (See [0104] discussing an organization paying using an aggregate payment system. The examiner is interpreting aggregate payments as a convert to period value.), and a pro-rata calculation execution unit (See [0061] discussing a system for evaluating and calculating taxation based on events.). 
Therefore, it would have been obvious for one of ordinary skill in the payroll art before the effective filing date of the claimed invention to have modified the teachings of Guenther and Goyette to include a pay scale look-up execution unit, a convert to period value execution unit, and a pro-rata calculation execution unit, as disclosed by Vo. One of ordinary skill in the art would have been motivated to make this modification in order to quickly and effectively pull together information from multiple systems and networks to run payroll and to perform functions that would be infeasible through manual means (Vo [0049]).  
	
8.	With regards to claim 27, Guenther disclosed the limitation of,
wherein the instance-specific information comprises at least one of a parameter, a table, a database, a value, a formula, a policy data model, or a statutory rule (See [0057] discussing meta-model particular input parameters. The examiner is interpreting meta-model as a policy data model, a table, a database, etc. See Figs 5A-5C depicting the inputs for starting a new meta-model.).

9.	With regards to claim 28, Guenther disclosed the limitation of,
the policy instance is created by adding the instance-specific information to the group of policy (See [0111] discussing the payroll process step template, which is a step in building the meta-model, by collecting groups of rules on specific information. See e.g. [0136] “Such information (‘process period’) may either be determined based on some configurable rules or are manually maintained by the user of the client device 150a, 150b.” (emphasis added) and .

10.	With regards to claim 29, Guenther disclosed the limitation of,
wherein the group of execution units comprises program code in a device-specific language (See [0161] discussing the programming for running the execution of payroll).

11.	With regards to claim 30, Guenther disclosed the limitation of,
wherein the group of execution units is configured to run on a first thread and wherein the payroll processor processes additional data in a group of additional execution units running on a second thread to run the payroll for an additional employee (See [0173] discussing the running of payroll in two set if changes or modifications are required during the running process).

12.	With regards to claim 31, Guenther disclosed the limitation of,
wherein the policy is selected from one of a uniform policy, a regular pay policy, a union policy, a retirement savings policy, a pension policy and an overtime policy (See [0111] discussing the type of templates based on regular payroll and payroll area.).

13.	With regards to claim 32, Guenther disclosed the limitation of,
wherein the payroll processor selects the policy instance using at least one of an identification of the employee or a group to which the employee belongs (See [0111] discussing the type of templates based on regular payroll and payroll area for running payroll. The examiner is interpreting payroll area as a type of group). 

14.	With regards to claim 33, Guenther disclosed the limitation of,
wherein the organization is selected from one of a company, a partnership, a charity, an educational group, a social group, a team, a city, or a government agency belongs (See [0111] discussing the type of templates based on regular payroll of a company and payroll area for running payroll. The examiner is interpreting payroll area as a type of group).

Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 5/26/2021, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  The §112 rejection of Claim 28 has been withdrawn. 

16.	Applicant's arguments in Remarks filed 5/26/2021, with respect to 35 U.S.C. §§101 and 103 have been fully considered but they are not persuasive. 
Applicant argues: 
    PNG
    media_image1.png
    245
    640
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    212
    628
    media_image2.png
    Greyscale

Examiner disagrees. Applicant argument that payroll is not a buisness relations or legal obligations is not persuasive. As is Applicant’s argument that payroll processing is not a fundamental economic activity or principle because the paying of payroll is a fundamental act of commerce. See MPEP §2106.04(a)(2)(II)(A).

    PNG
    media_image3.png
    220
    623
    media_image3.png
    Greyscale

Examiner disagrees. Applicant’s argument that the claim is a practical application under 2A is not persuasive because an improvement (sectional rule implementation) of conventional payroll technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, MPEP §2106.05(a) cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of implementing payroll e.g., see Applicant’s Argument) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42. 
Applicant argues: 
    PNG
    media_image3.png
    220
    623
    media_image3.png
    Greyscale



Applicant argues:
    PNG
    media_image4.png
    652
    473
    media_image4.png
    Greyscale

See e.g. [0136] “Such information (‘process period’) may either be determined based on some configurable rules or are manually maintained by the user of the client device 150a, 150b.” (emphasis added). Examiner disagrees because an input or control of actions by a rule would inherently be as result. Finally, Applicant argues that examiner’s interpretation of “policy instance” is overly broad. Examiner disagrees. Applicant’s specification is so broad and lacks a cohesive description that Applicant points to 4 drawings and 8 paragraphs, which are not enough to provide the narrow definition Applicant is trying to argue. 

    PNG
    media_image5.png
    116
    644
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    635
    507
    media_image6.png
    Greyscale

Examiner disagrees. Applicant overly narrow interpretation and improper reading of the specification into the claims causes these distinct. Examiner invites Applicant to amend for clarification.

    PNG
    media_image7.png
    35
    459
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    616
    477
    media_image8.png
    Greyscale

Examiner disagrees. Guenther [0132] teaches the generating of rules based on instance selection parameter type. See generally [0009] discussing selecting of one or more result parameters. Guenther never claims a logic operator function of the configurable rules. In response to applicant's argument that the interpretation of Guenther “forces an impermissible change”, the test for obviousness is not whether the features of a secondary reference may be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant has provided no evidence and the specification is silent as to function as an “operational logic.” 
Finally, Applicant makes argues that the dependent claims are allowable based on the independent claims allowability. Examiner disagrees for the above reasons and rejections. Therefore, examiner maintains position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@usto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687